Citation Nr: 0007111	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98 - 14 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether the claim of entitlement to service connection for 
postoperative residuals of coronary artery by-pass surgery is 
well-grounded.

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1957, and from February 1967 to July 1983, including service 
in the Republic of Vietnam from August 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1998 and 
March 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  Those 
rating decisions denied service connection for post-traumatic 
stress disorder (PTSD) and for postoperative residuals of 
coronary artery by-pass surgery, respectively.  

The Board notes that VA health care professionals have found 
the veteran to be unemployable and totally disabled by as a 
consequence of his post-traumatic stress disorder (PTSD).  
Based upon the Board's findings, conclusions and 
determinations in this decision, the issue of entitlement to 
a total disability rating based on unemployability due to 
service-connected disabilities is referred to the RO for 
appropriate development and adjudication. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
postoperative residuals of coronary artery by-pass surgery is 
not plausible because the medical evidence of record does not 
establish that he has ever undergone coronary artery by-pass 
surgery, and residuals thereof have not been clinically 
demonstrated or diagnosed.

2.  The veteran's claim for service connection for PTSD is 
plausible because he has submitted medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between the veteran's current symptomatology and 
the claimed in-service stressor.

3.  The veteran engaged in combat against the enemy while 
serving in the Republic of Vietnam.

4.  The evidence of record establishes that the veteran has 
PTSD due to psychic trauma sustained on active duty while 
serving in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
postoperative residuals of coronary artery by-pass surgery is 
not well-grounded because the medical evidence of record does 
not establish that he has ever undergone coronary artery by-
pass surgery, and residuals thereof have not been clinically 
demonstrated or diagnosed.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).  

2.  PTSD was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(a) (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.304(d); 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for postoperative residuals 
of coronary artery by-pass surgery.  If he has not, his 
appeal must fail, and VA is not obligated to assist him in 
the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim of entitlement to 
service connection for postoperative residuals of coronary 
artery by-pass surgery is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991);  see Grottveit, at 93;  Tirpak v. 
Derwinski,  2 Vet. App. 609 (1992);  Murphy, at 80

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the veteran has ever 
undergone coronary artery by-pass surgery, and residuals 
thereof have not been clinically demonstrated or diagnosed.  
A comprehensive review of the veteran's entire medical record 
discloses no clinical findings, operative reports, hospital 
summaries or diagnoses of any coronary artery by-pass surgery 
involving the veteran.  

As noted, when a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit, at 
93.  In the present case, the veteran has not submitted any 
competent medical evidence or opinion which supports his 
claim that he has undergone coronary artery by-pass surgery.  
The veteran cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.

Further, in order to establish a well-grounded claim, there 
must be (1) competent evidence of a current disability in the 
form of a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied as to the issue of 
service connection for postoperative residuals of coronary 
artery by-pass surgery because the record contains no clear 
diagnosis of a coronary by-pass procedure having been 
performed on the veteran, or of the veteran undergoing that 
procedure.  As the minimum requirements of item (1) are not 
met, further discussion would not be productive.  However, 
the Board notes, in passing, that there is no competent lay 
or medical evidence of coronary artery disease or of a 
coronary artery by-pass procedure in service (item (2)), and 
no competent medical evidence has been submitted linking or 
relating either coronary artery disease or a coronary artery 
by-pass procedure to the veteran's periods of active service 
(item (3)).

While the veteran underwent a cardiac catheterization, 
angioplasty, and placement of a stent in the right coronary 
artery in February 1998, and preoperative cardiac 
catheterization in October 1998, neither of those procedures 
constitute a coronary artery by-pass graft or procedure.  In 
addition, the right femoropopliteal by-pass procedure 
performed in October 1998 for right lower extremity 
revascularization to restore circulation to the right lower 
leg and foot did not involve the coronary arteries.  Rather, 
that procedure involved a by-pass graft to the interior right 
inner thigh to remove a blockage in the right superficial 
femoral artery due to peripheral vascular disease.  The Board 
notes that service connection is not in effect for organic 
heart disease, including coronary artery disease; for 
peripheral vascular disease, or for hypertension; that a 
rating decision of January 1984 denied service-connection for 
cardiac disease and for hypertension; that a rating decision 
of March 1998 denied service connection for vascular 
insufficiency of the right foot; and that the cited March 
1998 rating decision further determined that that new and 
material evidence had not been submitted to reopen a claim 
for hypertension or for organic heart disease.  Those 
determinations were not appealed, and have become final.   

Should the veteran chose to file a claim for either the 
February 1998 cardiac catheterization, angioplasty, and stent 
placement, the October 1998 pre-operative cardiac 
catheterization, or the October 1998 right superficial 
femoral artery by-pass graft to relieve vascular 
insufficiency in the right lower leg and foot, he must first 
provide new and material evidence to reopen his previously 
denied claim for cardiac disease, including coronary artery 
disease, and establish well-grounded claims for that 
disability and for peripheral vascular disease.  

The record in this case shows that the RO informed the 
veteran by Statement of the Case, dated April 30, 1999, of 
the requirements for submitting a well-grounded claim, 
including the requirement that he submit medical evidence of 
a current disability, evidence of incurrence or aggravation 
of that disability during service, and a link between the 
current disability and his active service.  The Court has 
held that VA has no statutory duty to assist a veteran absent 
evidence of a well-grounded claim, and cautioned VA against 
volunteering assistance to establish well groundedness.  
Grivois v. Brown,  6 Vet. App. 136, 140 (1994).  However, 
after submitting additional evidence meeting the criteria for 
new and material evidence, the veteran may render his claim 
for postoperative residuals of coronary artery by-pass 
surgery or peripheral vascular disease well grounded by 
submitting competent lay or medical evidence showing the 
clinical presence of those disabilities during active service 
or arteriosclerosis within the initial postservice year and 
currently, together with competent medical evidence linking 
or relating current coronary artery disease or peripheral 
vascular disease to trauma or pathology experienced during 
active service.  Robinette v. Brown,  8 Vet. App. 69, 74 
(1995).

Evidence of a well-grounded claim for service connection for 
postoperative residuals of coronary artery by-pass surgery 
not having been submitted, the claim is denied.

Service Connection for PTSD

The Board finds that the appellant's claim for service 
connection for PTSD is plausible and thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991) 
because he has submitted medical evidence establishing a 
clear diagnosis of that condition; credible supporting 
evidence that a claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between the veteran's current symptomatology and the claimed 
in-service stressor.  We further find that the facts relevant 
to the issue on appeal have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a)(West 1991).  In that connection, we note that the 
RO has obtained available evidence from all sources 
identified by the veteran, that he has been afforded a 
personal hearing, and that he underwent a comprehensive VA 
psychiatric examination in connection with his claim in 
January 1998.  

I.  Evidentiary and Procedural History

The service medical records from the veteran's first period 
of active service , including his service entrance and 
service separation examinations, disclosed no complaint, 
treatment, findings or diagnosis of a psychiatric disability.  
His service entrance examination for his second period of 
active service, conducted in February 1967, showed that his 
psychiatric evaluation was normal.  The veteran's service 
medical records show that in November 1971, he was prescribed 
Valium, to be taken at bedtime.  In January 1973, he 
complained of nervousness, and was noted to be trembling.  He 
was referred to the mental hygiene clinic with symptoms of 
nervousness, shortness of breath, and a possible 
hyperventilation syndrome.  The diagnosis was 
hyperventilation syndrome and anxiety attacks.  In October 
1974, he complained of being tired and frequently tense, and 
was prescribed Valium, 5 mgs. twice daily.  In January 1975, 
he was referred to the mental health clinic, where he was 
diagnosed with symptoms of chronic anxiety and was prescribed 
Serax.  In March 1977, the veteran was seen for recurrent 
anxiety, and was prescribed Valium, 5 mgs. twice daily.  He 
declined a service separation examination in July 1983.

The veteran's DA-20 and 201 file shows that he served in the 
Republic of Vietnam from August 1967 to July 1968; and that 
he was attached to Battery B, 1st Battalion, 77th Artillery, 
1st Cavalry Division, throughout his Vietnam service.  
Although the veteran underwent Advanced Individual Training 
as a Light Weapons Infantryman (11B), his military 
occupational specialty (MOS) during his period of Vietnam 
service was Cannoneer (13A), and Assistant Gunner and Gunner 
(13B).  His DA-20 and 201 file show that he participated in 
Vietnam Counteroffensive PH III, in the Tet Counteroffensive; 
in Vietnam Counteroffensive PH IV, and in Vietnam 
Counteroffensive PH V; and that he was awarded the Bronze 
Star Medal during his Vietnam service.  

In December 1996, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138), in which he stated, in 
pertinent part, that he wanted to be evaluated for conditions 
related to Agent Orange, including chloracne, and "nerve 
conditions."  No action was taken by the RO with respect to 
the claim for nervous conditions, and that claim has remained 
pending and unresolved.  In another Statement in Support of 
Claim, received in October 1997, the veteran claimed service 
connection for PTSD, and cited treatment for that condition 
at the VAMC, Columbia.

VA outpatient clinic records, dated in October 1997, show 
that the veteran was seen in the mental health clinic for 
symptoms associated with PTSD.  Following an interview, a VA 
clinical psychologist diagnosed PTSD, chronic, severe 
industrial impairment/unemployable.  

In response to a PTSD questionnaire sent by the RO, the 
veteran reported that he served in the Republic of Vietnam 
with the 1st Company, 1st Battalion, 77th [], 1st Cavalry 
Division, from 1967 to 1968; that he served in the areas from 
An Khe to Khe San; that he participated in the offensive at 
the City of Hue in December 1967; that he saw Americans 
killed on a daily basis during the Tet offensive; that he saw 
hundreds of Viet Cong bodies buried by bulldozers; and that 
he participated in all four Tet [Counter]offensives.  The RO 
determined that these facts were insufficient for it to 
request verification from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) of the veteran's combat 
service or stressors, a copy of his Bronze Star Medal award 
certificate, or unit histories or operational reports for the 
veteran's artillery unit or for the 1st Cavalry Division, 
during the period in question.  

A report of VA psychiatric examination, conducted in January 
1998, cited the veteran's history of combat in the Republic 
of Vietnam and his current complaints, including dreams of 
combat experiences, removing numerous bodies from the wire 
and burying them in lime pits, avoidance of event that remind 
him of his Vietnam service or of violence, limited social 
involvement, and suspicion and fear of crowds and loud 
noises.  The examiner noted that the veteran had been seen by 
Drs. Doyle and Gibbens, and been diagnosed with PTSD. 

Mental status examination disclosed that the veteran spoke 
slowly and that his thought processes were slowed; his mood 
was depressed, with a mood congruent affect; his facial 
expression was sad, with poor eye contact; he had some 
insight into his condition; he acknowledged some homicidal 
ideation with no active plan; his memory was fair, although 
he was unable to interpret a proverb; and he recounted 
delusions that others might try to hurt him and of plats in 
the government.  The examiner stated that the veteran showed 
symptoms of PTSD, including nightmares, avoidance activity, 
exaggerated startle response, and some anger.  His social 
adaptability and interaction with others was significantly 
disabled, and his flexibility, reliability and efficiency in 
an industrial setting was more moderately disabling.  The 
veteran was considered to be considerably disabled, although 
able to handle his own funds.  The diagnoses included: Axis 
I: PTSD; Axis II: None; and Axis V: Global Assessment of 
Functioning (GAF) Score: 60, indicative of moderate 
difficulty in social, occupational, or school functioning.

A rating decision of March 1998 denied service connection for 
PTSD, giving rise to this appeal.

VA outpatient clinic records, dated in January and February 
1998, show that the veteran continued to be seen in the 
mental health clinic for PTSD symptoms, including sleep 
disturbances, flashbacks, distressing intrusive thoughts, 
self-isolation, decreased energy level, significant anxiety, 
and depression.  Following an interview in February 1998, the 
veteran declined participation in a group due to severe 
anxiety.  A VA clinical psychologist diagnosed PTSD, chronic, 
severe industrial impairment, unemployable, with a GAF Score 
of 40, indicative of some impairment of reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

In June 1998, a VA clinical psychologist submitted a 
statement citing the veteran's service in Vietnam from 1967 
to 1968, including the Tet Offensive in 1968; and his award 
of the Bronze Star Medal for action in combat.  The reporting 
VA psychologist noted that he had a doctorate in clinical 
psychology and that he had examined 5,000 combat veterans of 
World War II, Korea, Panama, and Desert Storm for PTSD over a 
period of 27 years.  He cited the veteran's PTSD 
symptomatology, including sleep disturbances, flashbacks, 
distressing intrusive thoughts, self-isolation, decreased 
energy level, nightmares, avoidance activity, exaggerated 
startle response, anger, anxiety, and irritability.  The 
veteran was prescribed Buspar, and it was indicated that the 
veteran had a diagnosis of PTSD, and that his GAF score was 
49, indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.  

A rating action of June 1998 again denied service connection 
for PTSD, asserting, in part, that receipt of the Bronze Star 
Medal was not prima facie evidence that the appellant was a 
combat veteran.  

A personal hearing was held in January 1999 before an RO 
Hearing Officer.  The veteran testified as to his combat 
experiences while serving in the Republic of Vietnam; that 
upon his arrival in Vietnam, he was assigned to an infantry 
unit with the 1st Cavalry Division at An Khe; that he was 
subsequently transferred to Battery B, 1st Battalion, 77th 
Artillery, 1st Cavalry Division, because they were short of 
gunners and he knew how to lay in a gun; that he was 
stationed at a fire base, where his unit was constantly 
surrounded and subject to small arms, rocket and mortar fire, 
as well as assaults over the concertina wire; that they 
responded to enemy attacks over the wire with beehive 
munitions, wounding their own troops; and that he received 
the Bronze Star Medal for his service in Vietnam.  The 
veteran's representative requested that all statutes, 
regulations, and decisions of the U.S. Court of Appeals for 
Veteran's Claims be applied in the determination of the 
appeal, and that the veteran be afforded the benefit of the 
doubt.  

Following his testimony, the veteran placed into evidence a 
document providing the criteria for awards of medals and 
decorations for the United States Armed Forces.  That 
document stated that the Bronze Star Medal was awarded for 
heroic or meritorious service, not involving aerial flight, 
in connection with operations against an opposing armed 
force.  

VA outpatient records from a clinical psychologist in the 
mental health clinic, dated in February 1999, diagnosed PTSD, 
chronic, severe industrial impairment, unemployable, totally 
disabled.  

A Hearing Officer's decision, dated in February 1999, denied 
the veteran's claim for service connection for PTSD on the 
grounds that the evidence did not establish a confirmed 
stressor, and that the doctrine of resolution of doubt in the 
veteran's favor did not apply as the preponderance of the 
evidence was unfavorable.  

II.  Analysis

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with [38 C.F.R. § 4.125(a) - i.e., a diagnosis in 
conformity with DSM-IV]; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999) (Amended to reflect the holding of the 
Court in  Cohen v. Brown, 10 Vet. App. 128 (1997), effective 
March 7, 1997)  

The record shows that, although the veteran claimed service 
connection for "nerve conditions" in December 1996, his 
initial claim for PTSD was received at the RO in October 
1997.  Accordingly, his claim is governed by the provisions 
of  38 C.F.R. § 3.304(f) (1999), as amended pursuant to  
Cohen v. Brown, 10 Vet. App. 128 (1997).

In April 1997, the United States Court of Appeals for 
Veterans Claims (Court) issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  This decision substantially 
modified the Court's prior decisions dealing with service 
connection for PTSD, and relied strongly upon the November 
1996 amendments to VA regulations for evaluating psychiatric 
disorders.  See  38 C.F.R. §§ 4.125-4.132 (1996) (as amended 
at 61 Fed. Reg. 52695-52702 (1996)).  The revised regulations 
specifically adopt the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 1994 (DSM-IV) of the 
American Psychiatric Association, for the purpose of 
determining service connection for PTSD.  Subsequent to the 
Cohen decision, the following definitions apply:

A well-grounded claim for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137 (citations omitted).  After Cohen, a claim which 
contains a VA or private provider diagnosis of PTSD and 
relates the condition to the veteran's unverified history of 
a stressor during his military service will almost always be 
well-grounded.  See also Gaines v. West,  11 Vet. App. 169 
(1999) (comparing a well-grounded PTSD claim to a claim for 
which service connection for PTSD may be awarded).  In this 
case, the record contains diagnoses of chronic anxiety during 
active service, and clear, unequivocal current diagnoses of 
PTSD in the appellant.  

A clear diagnosis of PTSD established by medical evidence is 
an unequivocal diagnosis.  "[A] clear (that is, unequivocal) 
diagnosis by a mental health care professional must be 
presumed (unless evidence shows to the contrary) to have been 
made in accordance with the applicable DSM criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor. . . . Mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  In this appeal, a clear diagnosis of PTSD has been 
rendered by a VA psychiatrist and by a VA health care 
professional whom noted that he had a doctorate in clinical 
psychology and that he had examined 5,000 combat veterans of 
World War II, Korea, Panama, and Desert Storm for PTSD over a 
period of 27 years.  Both of those individuals meet the 
criteria for a mental health care professional competent to 
diagnose PTSD.

The VA psychiatric examination for compensation purposes is 
also the appropriate point at which to clarify whether a 
current PTSD diagnosis is appropriate under the DSM-IV 
diagnostic criteria.  See Cohen, 10 Vet. App. at 142.  To 
establish service connection, the medical evidence 
establishing a diagnosis of PTSD (or a nexus between any in-
service stressor(s) and currently-diagnosed PTSD) must be 
from a "mental health professional."  Cohen, 10 Vet. App. 
at 140.  If a clear diagnosis of PTSD is made by a "mental 
health care professional," the RO (or the Board) cannot find 
that it is not supported by the findings on the examination 
report or that it does not conform to DSM-IV.  If VA 
disagrees with the diagnosis, the only appropriate course is 
to return the report to the examiner for clarification or 
further examination.  Cohen, id.  Previous Court decisions 
holding that "stressors must be of sufficient gravity to 
evoke the symptoms [of PTSD] in almost anyone" (See, e.g., 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993);  Swann v. Brown, 
5 Vet. App. 229, 232-233 (1993)) were specifically found no 
longer applicable.  Cohen, 10 Vet. App. at 142.  Since there 
is no longer an "average person" standard for determining 
whether a stressor is of sufficient gravity to cause a 
veteran's PTSD symptoms, VA "may reject favorable medical 
evidence [i.e., a "clear diagnosis"] as to stressor 
sufficiency only on the basis of independent medical 
evidence."  Cohen, id.  No independent medical evidence is 
of record in this appeal which would warrant rejection of the 
favorable medical evidence [the diagnosis of PTSD] on the 
grounds of stressor sufficiency or conformity of the 
diagnosis with the DSM-IV. 

Further, credible supporting evidence of occurrence of in-
service stressor must be evaluated on the basis of whether 
the claimed stressor is or is not related to combat:

Noncombat-related stressors: The requirement of 3.304(f) for 
"'credible supporting evidence' means that 'the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor (emphasis added)."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, 
"credible supporting evidence" need not be service 
department evidence (See Doran v. Brown, 6 Vet. App. 283, 
288-291 (1994);  Moreau, 9 Vet. App. at 395, citing to Doran, 
supra, and post-Doran changes in Manual M21-1, Part VI,  
7.46c (Oct. 11, 1995)).

Combat-related stressors: Where the veteran claims that he 
"engaged in combat," and that his PTSD derives from a 
combat-related stressor,  38 U.S.C. 1154(b) may require that 
the veteran's statements be accepted as sufficient proof of 
the existence of the stressor.  This is the case even if the 
only evidence showing that the veteran "engaged in combat" 
is not service department evidence, but "other supportive 
evidence."  See West v. Brown, 7 Vet. App. 70, 76 (1994).  
The Court has observed that this "serves to provide an 
almost unlimited field of potential evidence to be used to 
'support' a determination of combat status."  See Gaines, 11 
Vet. App. 169 (1999)  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(d), 3.306(a)(2) (1999).  

For example, a "buddy statement" from a veteran's former 
platoon commander that he participated in a firefight, or was 
in a convoy which suffered a direct rocket or mortar attack, 
is not service department evidence that the claimant 
"engaged in combat," and does not make the veteran's 
statements about the stressor conclusive under  38 C.F.R. § 
3.304(f).  However, if the platoon commander's statement is 
otherwise credible, it may (standing alone or in conjunction 
with other evidence) be sufficient proof that the veteran 
"engaged in combat."  If so, the veteran's statement 
"shall" be accepted as sufficient proof of the existence 
("incurrence") of the combat-related stressor, 
notwithstanding the absence of any official record of the 
event, assuming that the statement is consistent with the 
circumstances of the veteran's service and there is not 
"clear and convincing" evidence to the contrary.  See  38 
U.S.C. § 1154(b) (West 1991) & Supp. 1999);  38 C.F.R. § 
3.304(d) (1999).  

Title 38 U.S.C.A. § 1154(b) requires a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method provided by that statute.  First, 
it must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Secondly, it must 
be determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  If these two inquiries are met, VA "shall 
accept" the veteran's evidence as sufficient proof of 
service connection, even if no official record of such 
incurrence exists.  If a veteran satisfies both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged injury or disease is service 
connected.  However, the presumption is rebuttable.  Thus, as 
the third step in the analysis, it must be determined whether 
VA has met its burden of rebutting the presumption of service 
connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996) (rebuttal of section 1154(b) evidence).

In the instant appeal, the veteran has submitted satisfactory 
lay evidence that a battlefield stressor occurred during 
wartime service, together with satisfactory medical evidence 
that such stressor caused his PTSD, and the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  Accordingly, a factual 
presumption has arisen that the veteran's PTSD is service 
connected, and the RO has failed to meet its burden of 
rebutting the presumption of service connection by "clear 
and convincing evidence to the contrary."  In fact, the 
record contains no evidence to the contrary.  

Further, if a veteran claims that a combat-related stressor 
occurred, VA must make a determination as to whether or not 
the veteran "engaged in combat with the enemy."  See 
Gaines,  11 Vet. App. 169 (1999);  Zarycki, 6 Vet. App. at 
98.  There is no evidence that such a determination was made 
in the instant appeal, although the veteran's claim was found 
to be well-grounded or, alternatively, not found to be not 
well grounded.  

Once a PTSD claim is found to be "well-grounded," VA's duty 
to assist attaches.  38 U.S.C.A. § 5107(a);  Epps v. Gober,  
126 F.3d 1464 (Fed. Cir. 1997).  If the evidence currently in 
the file is not conclusive, VA is required to provide 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The existence of the claimed stressor should be 
verified prior to a medical examination.  

The provisions of the MANUAL M21-1, pertaining to the 
evaluation of PTSD claims, provide, "where records available 
to the rating board do not provide objective or supportive 
evidence of the alleged inservice traumatic stressor, it is 
necessary to develop this evidence."  MANUAL M21-1, Part VI, 
7.46(f)(2).  This includes providing the claimed stressor 
information to the United States Army and Joint Services 
Environmental Support Group (ESG) [now the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification of the claimed stressor(s).  

If verification is not undertaken (e.g., if the RO determines 
that the "'description of the events of [the veteran's] 
service lacks the specificity required for verification; 
[and] as a result, his claimed stressors have proved 
unverifiable,'"), the Court has held that the absence of 
verification, by itself, does not provide a legally adequate 
basis for discounting the existence of the stressor.  See  
Gaines, 11 Vet. App. 169 (1999).  Instead, VA "must analyze 
the credibility and probative value of [all] the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran."  Gaines, 11 
Vet. App. 169 (1999), citing Caluza, 7 Vet. App. at 506; 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

The record in this case shows that the RO failed to seek 
verification of the veteran's combat service and stressors, 
denied the veteran's claim on the untested assumption that 
his statements regarding his combat service lacked sufficient 
specificity and were thus unverifiable, and failed to analyze 
the credibility and probative value of the evidence, account 
for the evidence that it found persuasive or unpersuasive, or 
provide the reasons for its rejection of any material 
evidence favorable to the veteran, i.e., his service medical 
records showing inservice diagnoses of chronic anxiety after 
his Vietnam service, his service administrative records 
establishing a combat MOS [Artillery] and his participation 
in the Tet and other counteroffensives, and his receipt of 
the Bronze Star Medal, awarded only for actions involving for 
heroic or meritorious service, not involving aerial flight, 
in connection with operations against an opposing armed 
force.  Further, it is a matter of military record that the 
1st Cavalry Division participated in each of the actions 
enumerated by the veteran.  

Where verification is done, the RO must allow the veteran to 
supplement his statement and reevaluate it if USASCRUR is 
able to verify some, but not all, of the stressor 
information, or suggests additional sources for verification.  
See Cohen, 10 Vet. App. at 148-149, citing Zarycki, 6 Vet. 
App. at 99-100.  In this case, the record shows that, even 
though the veteran served in Vietnam with the 1st Cavalry 
Division during the period of the 1968 Tet offensive, and has 
offered sworn statements and testimony that he manned an 
artillery firebase, participated in the siege and recapture 
of the old Vietnamese capitol of Hue, and the relief of the 
U.S. Marine forces at Khe San, and despite the established 
fact that he was awarded the Bronze Star Medal during his 
Vietnam service, and that his service administrative records 
show that he participated in four counteroffensives, at least 
one of which was specifically related to the Tet 
Counteroffensive, the RO determined that the evidence on hand 
was insufficient to warrant a request for verification of the 
veteran's combat service, his stressor report, and his 
testimony regarding the stressors he experienced in combat.  
It then attempted to discount the PTSD diagnoses offered by a 
VA psychiatric examiner and an individual with a doctorate in 
clinical psychology who stated in his treatment notes that he 
had examined 5,000 combat veterans of World War II, Korea, 
Panama, and Desert Storm for PTSD over a period of 27 years.  

As noted above, in the case of any veteran who engaged in 
combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Where evidence (including statements or hearing testimony) 
supports the veteran's position that he was engaged in 
combat, VA must consider the benefit of the doubt rule under  
38 U.S.C. §5107(b), and "provide a satisfactory explanation 
as to why the evidence was not in equipoise."  Gaines, 11 
Vet. App. 169 (1999)., citing Cohen, 10 Vet. App. at 151;  
Williams v. Brown, 4 Vet. App. 270, 273-74 (1993).  The 
veteran has stated that he served in combat in Vietnam during 
the 1968 Tet Offensive and that he participated in the siege 
of Hue.  His DA-20 and 201 file confirm that he was in the 
Republic of Vietnam throughout the Tet Offensive (January 30, 
1968 through the first half of March 1968), and that he 
participated in the four Tet Counteroffensives.  In addition, 
the veteran was awarded the Bronze Star Medal, the criteria 
for which include heroic or meritorious achievement or 
service, not involving aerial flight, in connection with 
operations against an opposing armed force.  The Board 
concludes, on that basis, that the veteran served in combat 
against the enemy.  

The Board finds that the record in this case establishes a 
clear diagnosis of PTSD by mental health care professionals; 
that the veteran engaged in combat against the enemy while 
serving in Vietnam; that there is credible supporting 
evidence that the claimed in-service stressors actually 
occurred, including the service medical and administrative 
records and the veteran's sworn testimony; and that there is 
a link, established by medical evidence, between the 
veteran's current symptomatology and the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.304(d) and 3.304(f) (1999).

Accordingly, service connection for PTSD is granted.

The veteran is advised that he has the right to appeal the 
evaluation assigned for his service-connected PTSD at any 
time within one year of the date of the notice to him of the 
rating assigned for that disability.  


ORDER

Evidence of a well-grounded claim for service connection for 
postoperative residuals of coronary artery by-pass surgery 
not having been submitted, the claim is denied.

Service connection for PTSD is granted.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 



